UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file Number _811-02265_ ­­ Value Line Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, N.Y. 10036 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: 212-907-1500 Date of fiscal year end: December 31 Date of reporting period: June 30, 2011 Item I.Reports to Stockholders. A copy of the Semi-Annual Report to Stockholders for the period ended 6/30/11 is included with this Form. INVESTMENT ADVISER EULAV Asset Management 7 Times Square 21st Floor New York, NY 10036-6524 S E M I–A N N U A L R E P O R T J u n e 3 0 , 2 0 1 1 DISTRIBUTOR EULAV Securities LLC 7 Times Square 21st Floor New York, NY 10036-6524 CUSTODIAN BANK State Street Bank and Trust Co. 225 Franklin Street Boston, MA 02110 SHAREHOLDER State Street Bank and Trust Co. SERVICING AGENT c/o BFDS P.O. Box 219729 Kansas City, MO 64121-9729 INDEPENDENT PricewaterhouseCoopers LLP TheValue Line Fund, Inc. REGISTERED PUBLIC 300 Madison Avenue ACCOUNTING FIRM New York, NY 10017 LEGAL COUNSEL Peter D. Lowenstein, Esq. 496 Valley Road Cos Cob, CT 06807-0272 DIRECTORS Mitchell E. Appel Joyce E. Heinzerling Francis C. Oakley David H. Porter Paul Craig Roberts Nancy-Beth Sheerr Daniel S. Vandivort OFFICERS Mitchell E. Appel President Michael J. Wagner Chief Compliance Officer Emily D. Washington Treasurer and Secretary This unaudited report is issued for information to shareholders. It is not authorized for distribution to prospective investors unless preceded or accompanied by a currently effective prospectus of the Fund (obtainable from the Distributor). #00081085 The Value Line Fund, Inc. To Our Value Line To Our Shareholders (unaudited): Enclosed is your annual report for the six-month period ended June 30, 2011. I encourage you to carefully review this report, which includes economic highlights, your Fund’s performance data and highlights, schedule of investments, and financial statements. We are pleased to report that The Value Line Fund, Inc. (the “Fund”) earned a total return of 14.04% for the six months ending June 30, 2011. That compared with a total return of 6.02% for the benchmark index, the Standard & Poor’s 500 Index(1). Contributing to the superior performance in the period was good stock selection in the Computer Software, Consumer Services and Process Industries sectors, plus avoidance of the weak Financial Services sector. In addition, the Fund’s largest holding, Green Mountain Coffee Roasters, rose 172% in the six months. Eighteen months ago, we outlined for you the changes we had undertaken to improve the performance of your Fund. Those changes continue to pay off. First, we broadened the Fund’s stock selection universe. Rather than mechanically invest only in the weekly list of one hundred Rank 1s of the Value Line Timeliness Ranking System, the portfolio manager now selects investments from among the 1,200 or so stocks in the top three Ranks. This allows greater diversification of the portfolio, while also reducing portfolio turnover and hence trading expenses. Second, we appointed senior portfolio manager Stephen Grant to actively manage the Fund. In his 20 years with the Value Line funds, Mr. Grant has demonstrated widely recognized success managing other equity portfolios in our fund family. The Fund’s expanded stock selection criteria allow us to implement our disciplined investment strategy to full advantage. We invest in proven winnersthose companies that have established five to ten year records of superior relative earnings growth and stock price growth. This is truly a portfolio of growth stocks. We also look for companies demonstrating strong short-term, quarter to quarter, relative earnings momentum and stock price momentum. If a holding later falters on these measures, we do not hesitate to replace it with a stock showing superior strength. The Fund invests in companies of all sizes. Its approximately 150 holdings are well-diversified in that respect, comprised of about one third large capitalization companies, one third mid-cap and one third small-cap. Thank you for investing with us. Sincerely, /s/ Mitchell Appel Mitchell Appel, President /s/ Stephen E. Grant Stephen E. Grant, Portfolio Manager The Standard & Poor’s 500 Index consists of 500 stocks which are traded on the New York Stock Exchange, American Stock Exchange and the NASDAQ National Market System and is representative of the broad stock market. This is an unmanaged index and does not reflect charges, expenses or taxes. It is not possible to directly invest in this index. 2 The Value Line Fund, Inc. Fund Shareholders Economic Highlights (unaudited) The first half of 2011 saw the broad US stock market rising on the heels of strengthening corporate profits. The S&P 500 returned 6% for the first six months of the year despite significant global economic concerns. Several members of the European Union continued to face a serious debt crisis including Greece, Portugal, Ireland, and Spain. Further, the nuclear disaster in Japan and the geopolitical upheaval in commodity markets added to investor concerns. At home, disappointing job growth in the United States kept the national unemployment rate firmly above 9% for the second quarter. By mid-year there was mounting evidence that the US recovery had slowed to a crawl. Consumer spending, which accounts for roughly 70% of economic activity, declined in June for the first time in 2 years. First quarter GDP was up by only 0.4%, and second quarter GDP growth was only modestly better at 1.3%. Employment growth in July lagged June numbers, and it was reported that the level of new factory orders decreased. By August, only 58% of the population was working, the lowest level in nearly 3 decades. Housing prices remained almost uniformly weak. Much of the summer was consumed by the drama of the U.S. debt ceiling negotiations, resulting in an 11th hour deal that appears to satisfy few constituents. It surely did not satisfy Standard & Poors who felt that the $2.1 trillion deficit reduction over 10 years was insufficient to solve the country’s debt problem. The rating agency proceeded to downgrade U.S. Treasury debt from AAA to AA+. This downgrade did not affect short-term Treasuries. Within a few days the rating agency imposed the same rating cut on the long-term debt of several U.S. Agencies including Fannie Mae and Freddie Mac. The other major rating agencies, Moody’s and Fitch, maintained AAA ratings for U.S. Treasury debt as well as for the U.S. Agencies. Investor confidence plunged on the heels of the debt ceiling debacle and the US Treasury debt downgrade. Returns for the S&P 500 turned negative in August giving up its returns for the year. The bond market rallied as stocks took a dive. Yields fell and prices rose across fixed income markets as investors looked for safer havens. Despite the rating downgrade, investor demand for Treasuries soared, pushing interest rates down to the lowest levels in 2 years. 3 The Value Line Fund, Inc. FUND EXPENSES (unaudited): Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2011 through June 30, 2011). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the table is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if transactional costs were included, your costs would have been higher. Beginning account value 1/1/11 Ending account value 6/30/11 Expenses paid during period 1/1/11 thru 6/30/11* Actual $ $ $ Hypothetical (5% return before expenses) $ $ $ * Expenses are equal to the Fund’s annualized expense ratio of 0.87% multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. This expense ratio may differ from the expense ratio shown in the Financial Highlights. 4 The Value Line Fund, Inc. Portfolio Highlights at June 30, 2011 (unaudited) Ten Largest Holdings Percentage of Issue Shares Value Net Assets Green Mountain Coffee Roasters, Inc. $ % Priceline.com, Inc. $ % Edwards Lifesciences Corp. $ % Informatica Corp. $ % AutoZone, Inc. $ % Oracle Corp. $ % Diamond Foods, Inc. $ % Novo Nordisk A/S ADR $ % Rollins, Inc. $ % Cognizant Technology Solutions Corp. Class A $ % Asset Allocation – Percentage of Net Assets Sector Weightings – Percentage of Total Investment Securities 5 The Value Line Fund, Inc. Schedule of Investments (unaudited) Shares Value COMMON STOCKS (97.1%) CONSUMER DISCRETIONARY (20.3%) AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BorgWarner, Inc. * Brinker International, Inc. Buckle, Inc. (The) Buffalo Wild Wings, Inc. * Chipotle Mexican Grill, Inc. * Coach, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. * Dick’s Sporting Goods, Inc. * DIRECTV Class A * Dollar Tree, Inc. * Domino’s Pizza, Inc. * Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Guess?, Inc. Hanesbrands, Inc. * Johnson Controls, Inc. LKQ Corp. * Lululemon Athletica, Inc. * McDonald’s Corp. Netflix, Inc. * New Oriental Education & Technology Group, Inc. ADR * O’Reilly Automotive, Inc. * Panera Bread Co. Class A * Penn National Gaming, Inc. * Priceline.com, Inc. * Shaw Communications, Inc. Class B Strayer Education, Inc. Tim Hortons, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Ulta Salon, Cosmetics & Fragrance, Inc. * Under Armour, Inc. Class A * Warnaco Group, Inc. (The) * Shares Value Wynn Resorts Ltd. $ Yum! Brands, Inc. CONSUMER STAPLES (11.0%) Boston Beer Co., Inc. (The) Class A * British American Tobacco PLC ADR Bunge Ltd. Casey’s General Stores, Inc. Church & Dwight Co., Inc. Corn Products International, Inc. Costco Wholesale Corp. Diamond Foods, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Herbalife Ltd. Hormel Foods Corp. J&J Snack Foods Corp. Molson Coors Brewing Co. Class B PepsiCo, Inc. Ruddick Corp. TreeHouse Foods, Inc. * Whole Foods Market, Inc. ENERGY (0.9%) Core Laboratories N.V. Enbridge, Inc. Southwestern Energy Co. * FINANCIALS (3.4%) AFLAC, Inc. Axis Capital Holdings Ltd. Bank of Montreal BlackRock, Inc. M&T Bank Corp. Royal Bank of Canada Stifel Financial Corp. * T. Rowe Price Group, Inc. See Notes to Financial Statements. 6 The Value Line Fund, Inc. June 30, 2011 Shares Value HEALTH CARE (17.4%) Alexion Pharmaceuticals, Inc. * $ Allergan, Inc. Bio-Rad Laboratories, Inc. Class A * C.R. Bard, Inc. Catalyst Health Solutions, Inc. * Cerner Corp. * Computer Programs & Systems, Inc. DaVita, Inc. * DENTSPLY International, Inc. Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Haemonetics Corp. * Henry Schein, Inc. * IDEXX Laboratories, Inc. * Illumina, Inc. * Intuitive Surgical, Inc. * Medco Health Solutions, Inc. * MEDNAX, Inc. * Mettler-Toledo International, Inc. * Novo Nordisk A/S ADR Owens & Minor, Inc. ResMed, Inc. * Techne Corp. Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * United Therapeutics Corp. * UnitedHealth Group, Inc. Universal Health Services, Inc. Class B Volcano Corp. * Waters Corp. * WellPoint, Inc. Shares Value INDUSTRIALS (17.7%) AMETEK, Inc. $ C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Carlisle Companies, Inc. Chicago Bridge & Iron Co. N.V. CLARCOR, Inc. Clean Harbors, Inc. * Cubic Corp. Danaher Corp. Donaldson Co., Inc. Eaton Corp. Elbit Systems Ltd. Esterline Technologies Corp. * Fastenal Co. FedEx Corp. Graco, Inc. HEICO Corp. IDEX Corp. IHS, Inc. Class A * Iron Mountain, Inc. ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Middleby Corp. (The) * National Presto Industries, Inc. Navistar International Corp. * Parker Hannifin Corp. Precision Castparts Corp. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) United Technologies Corp. URS Corp. * Valmont Industries, Inc. W.W. Grainger, Inc. Waste Connections, Inc. See Notes to Financial Statements. 7 The Value Line Fund, Inc. Schedule of Investments (unaudited) Shares Value INFORMATION TECHNOLOGY (15.7%) Accenture PLC Class A $ Acme Packet, Inc. * Advent Software, Inc. * Alliance Data SystemsCorp. * Amphenol Corp. Class A ANSYS, Inc. * Ariba, Inc. * Check Point SoftwareTechnologies Ltd. * Cognizant Technology Solutions Corp. Class A * Dolby Laboratories, Inc. Class A * Equinix, Inc. * F5 Networks, Inc. * FactSet Research Systems, Inc. Google, Inc. Class A * Informatica Corp. * MasterCard, Inc. Class A MICROS Systems, Inc. * Netgear, Inc. * Open Text Corp. * Oracle Corp. Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. SuccessFactors, Inc. * Teradata Corp. * TIBCO Software, Inc. * VMware, Inc. Class A * WebMD Health Corp. * Wright Express Corp. * MATERIALS (8.7%) Albemarle Corp. Ball Corp. CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. FMC Corp. NewMarket Corp. Packaging Corp. of America Praxair, Inc. Shares Value Rock-Tenn Co. Class A $ Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. Silgan Holdings, Inc. Solutia, Inc. * Valspar Corp. (The) UTILITIES (2.0%) ITC Holdings Corp. NSTAR Oneok, Inc. Questar Corp. Wisconsin Energy Corp. TOTAL COMMON STOCKS AND TOTAL INVESTMENT SECURITIES (97.1%) (Cost $91,986,386) Principal Amount Value SHORT-TERM INVESTMENTS (1.6%) REPURCHASE AGREEMENTS (1.6%) $ With Morgan Stanley, 0.00%, dated 06/30/11, due 07/01/11, delivery value $2,300,000 (collateralized by $2,330,000 U.S. Treasury Notes 0.8750% due 02/29/12, with a value of $2,348,227) $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,300,000) (1.6%) CASH AND OTHER ASSETS IN EXCESS OF LIABILITIES (1.3%) NET ASSETS (100%) $ See Notes to Financial Statements. 8 The Value Line Fund, Inc. June 30, 2011 Principal Amount Value NET ASSET VALUE OFFERING AND REDEMPTION PRICE, PER OUTSTANDING SHARE ($142,363,654 ÷ 14,600,247 shares outstanding) $ * Non-income producing. ADR American Depositary Receipt. See Notes to Financial Statements. 9 The Value Line Fund, Inc. Statement of Assets and Liabilities at June 30, 2011 (unaudited) Assets: Investment securities, at value (Cost - $91,986,386) $ Repurchase agreement (Cost - $2,300,000) Cash Receivable for securities sold Receivable for capital shares sold Dividends receivable Prepaid expenses Total Assets Liabilities: Payable for capital shares redeemed Accrued expenses: Advisory fee Other Total Liabilities Net Assets $ Net assets consist of: Capital stock, at $1.00 par value (authorized 50,000,000, outstanding 14,600,247 shares) $ Additional paid-in capital Accumulated net investment loss ) Accumulated net realized loss on investments and foreign currency ) Net unrealized appreciation of investments and foreign currency translations Net Assets $ Net Asset Value, Offering and Redemption Price per Outstanding Share ($142,363,654 ÷ 14,600,247 shares outstanding) $ Statement of Operations for the Six Months Ended June 30, 2011 (unaudited) Investment Income: Dividends (net of foreign withholding tax of $9,239) $ Interest Total Income Expenses: Advisory fee Service and distribution plan fees Transfer agent fees Printing and postage Auditing and legal fees Registration and filing fees Custodian fees Directors’ fees and expenses Insurance Other Total Expenses Before Fees Waived and Custody Credits Less: Service and Distribution Plan Fees Waived ) Less: Advisory Fees Waived ) Less: Custody Credits ) Net Expenses Net Investment Loss ) Net Realized and Unrealized Gain on Investments and Foreign Exchange Transactions: Net Realized Gain Change in Net Unrealized Appreciation/(Depreciation) Net Realized Gain and Change in Net Unrealized Appreciation/(Depreciation) on Investments and Foreign Exchange Transactions Net Increase in Net Assets from Operations $ See Notes to Financial Statements. 10 The Value Line Fund, Inc. Statement of Changes in Net Assets for the Six Months Ended June 30, 2011 (unaudited) and for the Year Ended December 31, 2010 Six Months Ended June 30, 2011 (unaudited) Year Ended December 31, 2010 Operations: Net investment income/(loss) $ ) $ Net realized gain on investments and foreign currency Change in net unrealized appreciation/(depreciation) Net increase in net assets from operations Capital Share Transactions: Proceeds from sale of shares Cost of shares redeemed ) ) Net increase/(decrease) in net assets from capital share transactions ) Total Increase in Net Assets Net Assets: Beginning of period $ $ End of period $ $ Accumulated net investment loss and undistributed net investment income, respectively, at end of period $ ) $ See Notes to Financial Statements. 11 The Value Line Fund, Inc. Notes to Financial Statements (unaudited) 1. Significant Accounting Policies The Value Line Fund, Inc., (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company whose primary investment objective is long term-growth of capital. The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. (A) Security Valuation: Securities listed on a securities exchange are valued at the closing sales prices on the date as of which the net asset value is being determined. Securities traded on the NASDAQ Stock Market are valued at the NASDAQ Official Closing Price. In the absence of closing sales prices for such securities and for securities traded in the over-the-counter market, the security is valued at the midpoint between the latest available and representative asked and bid prices. Short-term instruments with maturities 60 days or less at the date of purchase are valued at amortized cost, which approximates market value. Short- term instruments with maturities greater than 60 days at the date of purchase are valued at the midpoint between the latest available and representative asked and bid prices, and commencing 60 days prior to maturity such securities are valued at amortized cost. Securities for which market quotations are not readily available or that are not readily marketable and all other assets of the Fund are valued at fair value as the Board of Directors may determine in good faith. In addition, the Fund may use the fair value of a security when the closing market price on the primary exchange where the security is traded no longer accurately reflects the value of a security due to factors affecting one or more relevant securities markets or the specific issuer. (B) Fair Value Measurements: The Fund follows fair valuation accounting standards (FASB ASC 820-10) which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: • Level 1 — Inputs that reflect unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access at the measurement date; • Level 2 — Inputs other than quoted prices that are observable for the asset or liability either directly or indirectly, including inputs in markets that are not considered to be active; • Level 3 — Inputs that are unobservable. Transfers between investment levels may occur as the markets fluctuate and/or the availability of data used in an investment’s valuation changes. The inputs or methodologies used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following table summarizes the inputs used to value the Fund’s investments in securities as of June 30, 2011: Investments in Securities: Level 1 Level 2 Level 3 Total Assets Common Stocks $ $
